Opinion of the Court
Geoege W. LatimeR, Judge:
These accused were tried together before a general court-martial on charges of robbery, larceny, and unlawful detention, violations of Articles 122, 121, and 97, Uniform Code of Military Justice, 10 USC §§ 922, 921, and 897, respectively. Both pleaded guilty, and each was sentenced to dishonorable discharge, total forfeitures, and confinement at hard labor for five years. Intermediate appellate authorities affirmed, and thereafter we granted accused’s respective petitions for review limited to the single issue of whether their convictions under Article 97 of the Code, supra, may stand.
It appears from the record that neither of these accused was authorized to apprehend or arrest. In United States v Hardy, 11 USCMA 487, 29 CMR 303, this day decided, we rejected the argument that the Article was limited in its application to persons possessing that authority, and held that the statute proscribed such conduct by any person subject to the Code. Accordingly, and for the reasons set forth in the above-cited case, we must resolve the granted issue adversely to these accused.
The decision of the board of review is affirmed.
Chief Judge Quinn concurs.